On Petition for a Rehearing.
Niblaok, J.
A petition for a rehearing has been filed on behalf of the appellee, controverting the conclusion reached by us at the former hearing, and insisting that both the arguments used and the inferences drawn in support of that conclusion are against the weight of authority, and especially inconsistent with the doctrine of the recent cáse of Hubbard v. Farrell, 87 Ind. 215.
Upon a recurrence to, and a further examination of, the the case of Hubbard v. Farrell, supra, we feel constrained to *519admit that the doctrine of that ease dotes not support the conclusion at which we arrived in this, case, and that the inconftency between the two cases is o| a1 character which ought t'to be perpetuated by further iriidii£r|enee on our part.
Filed Nov. 5, 1885.
'' As a result of a further examination' of both cases, we feel further constrained to hold that the cáse of Hubbard v. Farrell, in question, is not in full accord with the best approved cases on the subject of the revival of debts discharged by proceedings in bankruptcy, and is consequently a case which ought nob to be closely followed as a precedent in every point ruled upon by it. It recognizes too liberal a rule in the construction of supposed promises relied on for the revival of debts against a discharged bankrupt.
The original opinion in this case has the further support of the recent and well considered, case of Elwell v. Cumner, 136 Mass. 102, and is, we feel reassured, in harmony with the general current of the authorities bearing upon the same subject.
We are requested by counsel for thejappellee, in the event that we still adhere to the opinion that the judgment in this case ought to be reversed, that we will reverse it upon the evidence, and remand the cause for a new trial so as to afford the parties another and better opportunity of' contesting the matters in issue between them at the former trial.
The appellee presumably opposed the granting of a new trial in the court below. He is consequently not now in a position which entitles him to insist that the cause ought to be remanded for a new trial. Besides, there is nothing in the record which gives assurance that a new trial would probably, and at the same time rightfully, reach a result different from that which we have ordered to be consummated upon the answers to the interrogatories accompanying the general verdict.
■ The petition for a rehearing is overruled.